Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  September 9, 2014                                                                   Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149389(83)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  MICHELLE R. BUTTON, f/k/a MICHELLE R.                                            Bridget M. McCormack
  BROWN,                                                                                 David F. Viviano,
                                                                                                       Justices
           Plaintiff-Appellee,                               SC: 149389
                                                             COA: 306724
  v                                                          Osceola CC: 10-012170-NI

  TIM BILLS TRUCKING, INC. and MICHAEL
  DQAYNE TYLER,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of the defendants-appellants to file a
  reply to the response to the application for leave to appeal is GRANTED. The reply
  submitted on August 28, 2014 is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2014